Title: To James Madison from James Gillespie, 5 March 1804 (Abstract)
From: Gillespie, James
To: Madison, James


5 March 1804. “I am requested by some of the most reputable of my constituents to make application in behalf of a Mr. Roger Moore, who resides near Wilmington. North Carolina for an appointment in the civil government of the United States. This Gentleman stands high in the estimation of all who know him—for my self I can with candor corroborate the character given of him in a letter from our late Governor Samuel Ashe, as follows.” Quotes at length Ashe’s letter describing Moore as possessed of a “fair and unsullied” character and “political principles [that] are truly republican,” and as devoid of vice. Ashe states: “I have known him from his infancy and his life has been irreproachable. As to his capacity for business he has never had an opportunity of disclosing it except whilst he acted as my secretary, which character he discharged with integrity and industry, and having a pretty liberal education I persuade myself he would soon be equal to the duties of any office, he might have conferred on him.”
Gillespie continues: “The character of the Writer of the above letter is well known to all our state as a lawyer Judge and Governor, in all those stations his conduct has been upright and uniform as the friend of man and supporter of their rights, and whose Son John B. Ashe was formerly in Congress and I presume is not unknown to you.
“Mr. Moore has a small family and is willing to remove to whatever place he may be appointed—from his standing in life and from his connections, I with freedom assert, that his claim to a respectable appointment is well founded, and his succ[e]ss would be very gratifying to all with whom he is acquainted.… I would not recommend to your notice for an appointment any person whose character or whose talents did not fully justify it.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Moore”). 3 pp.; docketed by Jefferson.



   
   Jeffersonian Samuel Ashe (1725–1813), a respected lawyer and jurist, had served as governor of North Carolina from 1795 to 1798 (Powell, Dictionary of North Carolina Biography, 1:54).



   
   Revolutionary veteran John Baptista Ashe (1748–1802) held several offices in North Carolina and represented the state in Congress from 1790 to 1792. He was elected governor shortly before his death (ibid., 1:52–53).


